Citation Nr: 0101145	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified service from October 1961 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefit sought.  

By rating decision in October 1988, the RO denied service 
connection for a nervous condition.  In May 1992, the veteran 
filed a claim for posttraumatic stress disorder (PTSD) that 
was later confirmed by diagnosis in September 1994.  The 
United States Court of Appeals for the Federal Circuit, in 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 1996), held that 
newly diagnosed disorders, whether or not medically related 
to the previous disorder could not be the same claim when it 
has not been previously considered.  Therefore, the above 
mentioned PTSD is a new claim, although both the new and 
prior diagnoses relate to mental disorders.  

In August 1995, the veteran filed a claim for service 
connection for depression, which was previously considered by 
the RO in August 1988.  Therefore, the provisions of finality 
apply to reopening that claim.  See 38 C.F.R. § 3.156 (2000).  
In August 1995, the RO denied reopening the claim of 
entitlement to service connection for a nervous condition.  
The veteran did not file a notice of disagreement.  See In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  Accordingly, this issue is not before the 
Board.  


REMAND

The Board observes that there have been several significant 
changes in the law since the veteran filed his claim for 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law eliminates the concept 
of a well-grounded claim, the basis upon which the RO 
previously denied the veteran's claim, and redefines the 
obligations of the VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000). 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).

In this context, the veteran filed his original claim for 
service connection for PTSD in September 1992.  Thus, given 
the fact that this case is currently pending before the 
Board, and in light of the fact that the regulations 
regarding service connection for PTSD changed effective March 
7, 1997, the Board determines that the veteran's claim of 
entitlement to service connection for PTSD must be evaluated 
under both the old and the new regulations in order to 
determine which version is most favorable to him.  See 
Karnas, supra.  

Next, the record indicates that the veteran has a diagnosis 
of PTSD, which he relates to his service in the South China 
Sea/ Gulf of Tonkin, and his involvement in 17th Parallel 
while fighting with A Battery, 1st Battalion, 12th Marines, 3rd 
Marine Division (A Btry, 1st Bn, 12th Mar, 3rd Mar. Div. 
(Reinf) FMF).  The service department records demonstrate 
that the veteran's military occupational specialty was an 
automotive mechanic.  In March 1964, the veteran participated 
in Exercise BACKPACK in Ch'o-Ch'eng, Taiwan while attached to 
the U.S.S. Terrell County LST-1157.  He was part of the 
Battalion Landing Team 1/3, from June 1964 to July 1964, 
while attached to the U.S.S. Monticello (LSD-35).  He served 
aboard the U.S.S. Tortuga (LSD-26) at White Beach, Okinawa in 
August 1964, and departed therefrom to the South China Sea 
Area in August through September 1964, and aboard the U.S.S. 
General J. G. Breckinridge at Naha Port, Okinawa in September 
and October 1964.  

The veteran asserts that while aboard the U.S.S. Tortuga, his 
unit prepared to invade Vietnam.  Specifically, he contends 
that the reality of what they were about to do was to kill 
people or be killed.  He recalled that he suffered extremely 
fearful nightmares of death, of being killed, killing other 
people, not only the enemy but his fellow soldiers - people 
he knew.  He relates that he refused to participate in combat 
and was subjected to intense psychological pressure and 
physical threat.  He further asserts that he was severely 
upset to the point of thinking about suicide - doing it 
himself or just going into combat and letting it happen; and 
that he withdrew into himself.  He recounts that he does not 
remember leaving Vietnam or arriving back in the United 
States.  He asserts that he came back to reality on or about 
December 1, 1964, after participating in a fistfight.

The information of record, to include the March 1994 
transcript of the hearing before a Hearing Officer, indicates 
that the veteran's thoughts of killing affected him 
negatively, namely the Gulf of Tonkin incident.  He had a 
fear of fighting and being killed.  He also reported other 
incidents during his military service that may or may not be 
relevant to his claim of PTSD, which include a jeep accident 
that resulted in the death of a soldier, a bar room fight 
between two soldiers about the war that resulted in the death 
of a soldier, a fistfight that the veteran was involved in 
December 1964, and threats by military personnel to his 
person.  

The MISS and Minnesota Multiphasic Personality Inventory 
(MMPI-1), during the PCT assessment in December 1993, 
produced very high scale scores on both instruments.  Both 
tests were seen as valid in spite of the gross elevations.  
At that time, the examiner reported that the veteran was a 
somewhat difficult person to interview; and that it was not 
possible to determine whether the veteran's vague 
presentation was pathological, or a response style chosen to 
avoid certain areas in his history.  The overall impression 
was that [the clinical picture] was not of a veteran with 
PTSD following typical combat-related trauma.  Other VA 
treatment records, dated in September 1994, February 1998, 
and March 1998, indicate a diagnosis of PTSD, as well as 
other psychiatric diagnoses that have been related to the 
veteran's psychiatric response while serving aboard the 
U.S.S. Tortuga in the South China Sea.  

In view of the foregoing, the evidence of record does seem to 
support a finding that the veteran served abroad in military 
operations off the coast of Vietnam in the South China Sea at 
the beginning of the Vietnam Era, August 5, 1964 to September 
28, 1964.  Further, the record discloses a diagnosis of PTSD, 
and contains lay evidence of in-service stressors, which may 
be combat and/or non-combat related.  The Board observes that 
according to Cohen, the next consideration is to determine 
whether the veteran's claimed stressor(s) occurred in 
service.  Id. at 142-43; 38 C.F.R. § 3.304(f).

The standard for establishing in-service stressors depends on 
whether or not the veteran engaged in combat.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  If the veteran engaged in 
combat, his lay testimony regarding lay stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); see also Arms v. West, 12 Vet. App. 188, 194 
(1999).  Only if it is determined that the veteran was not 
engaged in combat and is thus not entitled to the "the 
relaxed adjudicative evidentiary requirements provided by 
section 1154(b) for establishing service incurrence of an 
event," Cohen, 10 Vet. App. at 146, must the veteran produce 
corroborative evidence of the in-service stressor claimed.  
See Fossie and Cohen, both supra.  As to the alleged non-
combat related stressors, the RO has a duty to assist the 
veteran in obtaining any records supporting his claim that 
might have been available.  38 C.F.R. § 3.159 (2000).  
Moreover, further efforts to obtain service records should be 
made if it has been determined that section 1154(b) is not 
applicable and that verification of the non-combat is needed.

In any event, the provisions of VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (MANUAL M21-1) pertaining to the evaluation of 
PTSD claims provide that, "where records available to the 
rating board do not provide objective or supportive evidence 
of the alleged in service traumatic stressor, it is necessary 
to develop this evidence."  See MANUAL M21-1, Part VI, 
7.46(f)(2) (1997).  Since the development outlined in the 
manual includes providing stressor information to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the Environmental Support Group) in an attempt to 
verify the alleged stressors, this procedure is deemed 
mandatory.  Additionally, to conform with the ruling of the 
Court, the RO must allow the veteran to supplement his 
statement and reevaluate it if the USASCRUR is able to obtain 
some, but not all, of the stressor information submitted.  
See Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993).

Additionally, a remand is also required to obtain VA 
treatment records.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  The evidence of 
record reflects that the veteran received treatment at 
Veterans Centers in Ennis and Dallas, Texas, respectively.  
The dates of treatment are not clear and it does not appear 
that those records have been requested.  Treatment records 
from the VA medical center in Houston, dated in 1973, are 
also not of record.  

Accordingly, this case is REMANDED for the following action:

1. The RO should obtain from the veteran 
specific and detailed information 
regarding his in-service stressors or 
the events that he claims created 
extreme stress and fear (i.e., the 
intense psychological pressure and 
physical threats to his person), which 
are both combat and non-combat, from 
1964 to 1966, that he attributes to 
his present psychological condition.  
The veteran is requested to provide as 
much detail as possible about the (a) 
jeep accident that resulted in the 
death of a soldier, (b) the bar room 
fight that resulted in the death of a 
soldier, (c) the December 1964 
fistfight, and (d) any threats by 
military personnel to his person.  The 
name and rank of the affected/ 
involved soldiers as well as the date 
and location of the incidents are 
important.  The veteran should also be 
informed that he may submit comrade 
statements regarding the alleged in-
service incidents to support his 
claim.  The RO must inform the veteran 
that this information is vitally 
necessary to obtain supportive 
evidence of the stressful events and 
that he must be as specific as 
possible because without such details, 
an adequate search for verifying 
information cannot be conducted.  

2. The RO should obtain any Veterans 
Center treatment records from Ennis, 
Texas and Dallas.  A separate request 
should be made to the VAMC in Houston 
for treatment records dated in 1973.  
These records should be associated 
with the claims folder.  

3. Regardless of the response from the 
veteran, the RO should review the 
claims file and compile a list of the 
veteran's alleged stressors as 
outlined above including the deaths of 
service members cited to on pages 5 
and 7 of the March 1994 hearing 
transcript.  Then, the RO should 
undertake efforts to verify the 
occurrence of the claimed stressors 
through official channels, including 
the USASCRUR.  The USASCRUR should be 
provided a copy of the NAVMC 118(3)-
PD, the NAVMC 118(9)-PD, the NAVMC 
118(17)-PD, the Battalion Landing Team 
1/3 document reflecting service aboard 
the U.S.S. Monticello, and his 
responses to the request for detailed 
information, a copy of this remand, 
and any other records deemed 
necessary.  The USASCRUR is requested 
to search the morning reports or unit 
summaries for A Battery 1st Battalion 
12th Marines 3d Marine Division (A 
Btry, 1st Bn, 12th Mar, 3d Mar Div 
(Reinf) FMF), specifically the ships 
logs for March 1964 - U.S.S. Terrell 
County LST-1157; from June to July 
1964 - U.S.S. Monticello (LSD-35); 
from August to September 1964 - U.S.S. 
Tortuga (LSD-26); and September and 
October 1964 - the U.S.S. General J. 
G. Breckinridge, and provide any 
information which might corroborate 
the stressors.  Any information 
obtained should be associated with the 
claims file.  

4. If the above-requested development 
results in the verification of any of 
the veteran's claimed stressors, the 
claims file should be referred to a VA 
psychiatrist in order to obtain a 
medical opinion on whether the 
verified stressor(s) is/are sufficient 
to support the veteran's diagnosis of 
PTSD.  If the VA psychiatrist finds 
that a psychiatric examination is 
required in order to provide that 
opinion, the examination should be 
conducted.  In determining whether or 
not the stressor is sufficient to 
support a diagnosis of PTSD, the 
psychiatrist should be instructed that 
only the stressor(s) that has/have 
been verified by USASCRUR or by any 
other source (showing that the claimed 
in service stressor(s) actually 
occurred) may be considered.  Any 
opinions by the psychiatrist must be 
supported by the evidence of record 
and accompanied by a complete 
rationale.  

5. The RO must review the claims file and 
ensure that not only the requested 
development has been completed, 
Stegall v. West, 11 Vet. App. 268 
(1998), but that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  

Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative, if any, should be 
provided with a supplemental statement 
of the case.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



